Citation Nr: 1217341	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-03 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.   Entitlement to service connection for a left lower extremity nerve disability, to include as secondary to service-connected disability. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disability; and if so, whether the claim may be granted. 

3.  Entitlement to an initial evaluation in excess of 30 percent for cervicogenic headache disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to November 1999. 

The procedural history of this case is, at best, significantly complex.  These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois and Milwaukee, Wisconsin.

As concerning the claim seeking entitlement to service connection for a left lower extremity nerve disability, to include as secondary to service-connected disability, the Board pointed out in the INTRODUCTION section of an April 2010 remand that the RO had certified issues of entitlement to service connection for inflammation of the external popliteal nerve and entitlement to service connection for radiculopathy/sciatica of the left lower extremity.  These issues are on appeal from a June 2008 rating decision issued by Milwaukee RO.  As part of the June 2008 rating decision the RO utilized Diagnostic Codes 8520 (for the left lower extremity radiculopathy/sciatica) and 8521 (paralysis of the external popliteal nerve (common peroneal).  The Board thus combined and recharacterized this matters into a single issue.  This matter was also, however, considered and adjudicated by the Milwaukee RO again in March 2009.  In March 2009 the RO characterized the issue - calling it entitlement to service connection for left leg nerve damage, as secondary to service-connected left foot fracture -- as pertaining to Diagnostic Code 8621 (neuritis of the external popliteal nerve (common peroneal)).  See 38 C.F.R. § 4.124a.  For purposes of this case, this matter encompasses the previously three cited disorders cited by the RO, all pertaining to the Veteran's claimed nerve-related disorders affecting her left lower extremity.  

As to the claim seeking service connection for a left hip disability, and whether new and material evidence had been submitted to reopen the claim, the Board, in its April 2010 remand, noted that a claim seeking service connection for a left hip condition had had been finally denied by the Chicago RO in a January 2002 rating decision.  The Board noted that the Veteran's claim to reopen had been received in November 2007, and that the RO had declined to reopen the claim.  The RO was also requested at that time to provide appropriate VCAA notice pertaining to claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the RO addressed this matter as part of subsequently-dated supplemental statements of the case (SSOC), it never issued an actual rating decision addressing whether or not new and material evidence had in fact been submitted.  Further, the development ordered by the Board in April 2010, to provide the Veteran with VCAA notice in the context of a claim to reopen service connection for a left hip disorder, per Kent, has not been successfully completed.  Remand is therefore here necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand.).

The Board also observes that concerning a claim which sought entitlement to service connection for a left ankle disability, it observed in its April 2010 decision/remand that the Chicago RO in April 2005 had granted service connection for status post fifth metatarsophalangeal joint fracture with mild peroneal tendonitis, and that in a June 2008 rating decision the Milwaukee RO had explained that the Veteran's left ankle symptoms, shown as tenderness of the peroneal tendon around the left ankle, were considered with the evaluation for the service-connected foot disability.  The Milwaukee RO in March 2009 denied a claim for service connection for a left ankle condition, secondary to service-connected left foot condition.  This claim was subsequently perfected for appeal by the Veteran.  The Board determined in April 2010 that the issue was more appropriately recharacterized as entitlement to service connection for left ankle disability with separate and distinct manifestations from the service-connected left foot disability.  The Board at that time denied the claim, determining that the Veteran's left ankle disability, diagnosed as mild peroneal tendonitis, did not have manifestations separate and distinct from the Veteran's service-connected status post fifth metatarsophalangeal joint fracture.  The Veteran did not perfect an appeal to the United States Court of Appeals for Veterans Claims (Court); the claim is therefore final.  The Veteran in September 2011, as part of a computer generated VA Form 21-526, seemed to seek to reopen his service connection claim concerning his left ankle.  The Veteran's accredited representative, as part of a January 2012 Appellant's Brief, also addressed this issue.  This matter needs to be referred to the RO, so it can adjudicate the issue of whether new and material evidence has been submitted sufficient to reopen this claim.  

The claim seeking an initial disability rating in excess of 30 percent for the service-connected migraine headaches comes before the Board on appeal of a June 2007 rating decision issued by the RO in Chicago.  The RO at that time assigned a 10 percent rating, effective from March 8, 2006.  The Milwaukee RO later, in November 2008, increased the rating assigned to 30 percent, also effective from March 8, 2006.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also, in a July 2011 remand, found that issues of entitlement to service connection for disability of the toes of both feet, a right foot disability (except for pes planus), and a left eye disability had all been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board mentioned at that time that the Board did not have jurisdiction over them, and referred them to the AOJ for appropriate action.  This has not occurred.  

Therefore, the issues of whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disorder, entitlement to service connection for a left ankle disorder, entitlement to service connection for disability of the toes of both feet, entitlement to service connection for a right foot disability (except for pes planus), and entitlement to service connection for a left eye disability are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left lower extremity nerve disability, to include as secondary to service-connected disability; and whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the appeal period the Veteran's migraine headache attacks are shown to have occurred very frequently, been completely prostrating and prolonged, and were productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no higher, for migraine headaches have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8045 and 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the decision below, the Board has granted the Veteran's claim for an initial evaluation in excess of 30 percent for his service-connected cervicogenic headache disorder, assigning the maximum evaluation that may be assigned under Diagnostic Code 8100; therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Thus, no discussion of VA's duty to notify and assist is necessary.


Law and Regulations/Factual Background/Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for migraine headaches.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected migraine headaches have been evaluated as 30 percent disabling pursuant to, in part, 38 C.F.R. § 4.124, Diagnostic Code 8100 for migraine.  Under this diagnostic code, a 30 percent disability rating for migraines is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent evaluation.

The RO also, in granting service connection for cervicogenic headache disorder in June 2007, found that the headaches disorder was secondary to the Veteran's service-connected cervical spine strain.  While the RO utilized Diagnostic Code 8045 in rating this disorder, together with Diagnostic Code 8100, the Board is mindful that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992).  Here, the Board is of the opinion that the use of Diagnostic Code 8100 is more appropriate under these facts, and, as the disability rating is here being increased to a maximum of 50 percent, the Veteran is not prejudiced.  

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See Fenderson, in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness;" and according to STEDMAN'S MEDICAL DICTIONARY 1461 (27th Ed. 2000), "prostration" is defined as "a marked loss of strength, as in exhaustion." 

A December 2006 VA outpatient neurology consult report shows that the Veteran complained of multiple types of headaches.  She described as "tension" headaches, which had occurred for the past three years, and were present on a daily, day long basis.  She also complained of "migraine" type headaches, after being elbowed by her former husband in 2004 while sleeping; these were described as being left sided, in the area of her left eye.  She described the pain as constant, and not throbbing.  These type headaches she added happened two to three days a week.  She mentioned that she laid down when she experienced these headaches, and that they lasted eight hours.  They were not accompanied by nausea or vomiting.  Chronic daily headaches was diagnosed; the examiner commented that the headaches did not meet all the features of migraines.  

The report of a November 2007 VA neurological disorders examination shows that the Veteran complained of daily-occurring headaches located bilaterally in the occipital temporal area.  The left side was noted to be worse.  She denied associated nausea, vomiting, or photophobia.  The supplied diagnosis, noted to be based on history, was cervicogenic headache disorder.  The examiner related the headaches to her service-connected cervical spine disorder.  

The report of a March 2008 VA neurology examination shows that the Veteran complained of chronic headaches, occurring at least five times a week.  She mentioned the headaches included symptoms of photophobia and nausea.  She implied that about two times a week the headaches were prostrating, making her not able to function at all.  The supplied diagnosis was migraine headache disorder without aura.  

A June 2008 VA neurology attending note shows that the Veteran reported reduced migraine occurrence with Topamax usage.  

A July 2008 VA neurology attending note shows that the Veteran's migraines were significantly reduced with the use of Topamax.  

A September 2008 VA neurological disorders examination report shows the Veteran complained of left sided headaches, involving her eye.  She described severe pressure behind the eye.  She also reported accompanying nausea, photophobia, and phonophobia.  The Veteran reported the frequency of these headaches as daily in nature.  She added that about every two weeks the headaches caused her to be unable to function, causing her to need to lay down.  She denied any auras.  The supplied diagnosis was mild migraine headaches without aura.  

A May 2009 VA emergency room progress note shows that the Veteran was seen for chest pain after taking Zolmitriptan for migraines.  

A January 2010 VA pain clinic outpatient record shows that the Veteran was seen for follow up for her migraines.  She mentioned that her migraines occurred four times a week, and lasting up to multiple days.  The frequency, duration, and frequency were all noted to be improved with Gabapentin use.  The pain was described as 9 of 10, with the pain in the left side occipital and temporal regions radiating into the right side of her head.  Light and noise aggravated the pain.  The diagnosis was chronic migraine headaches at maximum dose of Gabapentin.  

A March 2010 VA neurology outpatient record shows that the Veteran's headaches were improved with the use of Gabapentin, causing the headaches to occur four to five times a week.  Symptoms associated with the Veteran's headaches were noted to include photophobia, left sided predominant, alleviated by sleep, and worsened with stress.

The Veteran was afforded a VA examination in May 2010 for evaluation of her service-connected migraine headaches.  She reported daily headaches, located primarily on the left side, radiating into her neck, and her left eye and left scalp areas.  She complained of a weekly headache, bringing about symptoms of nausea, photophobia, phonophobia.  This type headache, according to the Veteran, caused her to be unable to function.  The Veteran did mention, however, that these headaches did not cause her to miss work.  Cerviogenic headaches, occurring daily, was diagnosed.  Also diagnosed was migraine headache disorder without aura.  The examiner commented that these seemed to occur at a frequency of once a week, and were prostrating in nature.  

A June 2011 VA pain clinic report notes complaints made by the Veteran of having daily migraines.  

Evidence received by the Board from the Veteran via facsimile in February 2012, without waiver of RO initial consideration, includes a statement contained as part of a VA Form 21-4138.  She mentioned that she had been missing a few days of work because of her migraines, and that she awoke with a migraine on a lot of days.  She added she usually had a migraine headache every day.  The Veteran added that she wore tinted glasses at work, home, and when she drove a car.  The headaches were also noted to cause her trouble sleeping, taking her about two days to recover.  

Also received by the Board by facsimile in February 2012 is a letter supplied by the Veteran's employer.  It was noted that the Veteran had missed six days of work due to migraines.  It was also noted that the Veteran was a few minutes late for work on days when she awoke with a migraine.  The employer also pointed out that the Veteran received an accommodation at work to help with her migraine disorder; namely, wearing heavily tinted safety glasses and an anti-glare filter attached to her computer.  

In weighing the clinical evidence of record, the Board finds that, with resolution of doubt in the Veteran's favor, an evaluation of 50 percent for the Veteran's migraine headaches is warranted for the rating period on appeal.  The record demonstrates that the Veteran does experience chronic, prostrating headaches that occur anywhere from one to three times per week lasting hours.  The Board notes that the frequency, duration, severity, and impairment caused by the disorder are based on lay statements by the Veteran.  The Veteran is competent to report these observable symptoms and their effects, and the Board concludes that her reports are essentially credible because they have been consistent and accepted by VA examiners.

There are no identifiable periods of time during which the Veteran's migraine headaches have been shown to be disabling to a degree that would warrant disability evaluation other than 50 percent, and thus "staged ratings" are not warranted. 

This is the maximum evaluation that may be assigned under Diagnostic Code 8100.  The Board has also considered the applicability of an alternative diagnostic code for evaluating the Veteran's migraine headaches, but finds that no other diagnostic code is more appropriate for rating the Veteran's headache disability. 

Other Considerations

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).  In the present case, the Board finds no evidence that the Veteran's service-connected migraine headaches present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disabilities do not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation.


ORDER

Entitlement to an initial 50 percent evaluation throughout the appeal, but no higher, for service-connected migraine headaches is granted.


REMAND

For the following reasons, remand of the Veteran's claim seeking entitlement to service connection for a left lower extremity nerve disability, to include as secondary to service-connected disability, is required.  The Board noted as part of a July 2011 remand that the Veteran had recently referenced having recently received a nerve block in April 2011, and that she was scheduled to have another nerve block in May 2011.  The Board noted at that time that the most recent VA treatment records on file at that time were dated in March 2011.  Thus, contemporaneous VA treatment records were sought pursuant to the Board's July 2011 remand.  Associated with the record are now an April 2011 VA pain clinic note, showing that the Veteran complained of chronic headaches, and was to see a physician for an occipital nerve block.  A VA informed consent note, also dated in April 2011, shows that the Veteran was provided an occipital nerve block into her left occipital nerve.  A May 2011 VA pain clinic note shows that the Veteran was offered an additional left occipital nerve block, but she expressed her desire to have this performed at a later date.  A June 2011 VA pain clinic report shows that the Veteran was seen for low back pain follow up radiating into her left lower extremity.  A VA informed consent note, dated in June 2011, notes that the Veteran was provided an occipital nerve block into her left occipital nerve.  The Veteran also complained of low back pain radiating into her right lateral thigh in July 2011.  See VA pain clinic note.  

A VA examination was also ordered pursuant to the Board's July 2011Remand, to identity any current left leg nerve diagnoses and to elicit an opinion from the examiner as to whether it was at least as likely as not that any current left leg nerve diagnosis was related to the Veteran's service or was proximately due to or had been chronically worsened by a service-connected disability.  This examination was conducted in July 2011.  Review of the examination report shows that after examining the Veteran the examiner commented that "[n]o orthopedic or neurological deficits are noted at this time."  

These above-mentioned VA examination findings from July 2011 are, however, in direct contrast with those set out as part of a February 2012 private chiropractor patient assessment record.  The chiropractor, N.N.D., indicated that he had been treating the Veteran since January 13, 2012, for complaints of low back pain; left leg pain/tingling/numbness/weakness; left ankle pain and instability; and headaches and neck pain.  He also mentioned that he had reviewed the Veteran's medical history, including VA documentation.  The chiropractor mentioned that he had been focusing on relieving the Veteran's left leg pain and parethesia.   He supplied a diagnosis of chronic sciatica secondary to degenerative disc disease.  The examiner added that it was likely that the Veteran's current sciatica neuralgia was secondary to lumbosacral strain/sprain incurred during her military service.  The Veteran is service-connected for lumbosacral strain.  The examiner added that despite the lack of confirmation on previous nerve conduction studies of radiculopathy, he found motor, sensory, and orthopedic findings strongly suggesting radicular pathology of the left L5 nerve.  

This February 2012 private patient assessment, supplied by N.N.D., clearly contains pertinent evidence concerning the Veteran's claim seeking service connection for a left lower extremity nerve disability.  Also, the Veteran did not submit a waiver of initial consideration of this February 2012 private treatment record by the RO.  In Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  The Board is prohibited from considering additional evidence without having to remand the case to the AOJ for initial consideration, unless having an appropriate waiver from the Veteran.

The Board also notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  Id.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental SOC (SSOC), it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  

Additionally, treatment records are not shown to have been associated with the Veteran's claims file reflective of treatment rendered by N.N.D.  As noted, he claimed in the February 2012 medical record that he had been treating the Veteran since January 2012.  As this claim is being remanded anyway, an effort to obtain all private medical records associated with the treatment afforded the Veteran by the private chiropractor N.N.D. should be undertaken.  As these private medical records may contain information critical to the matters at hand, 38 C.F.R. § 3.159(c) (2011) mandates that VA assist in obtaining such records.

The Board also finds that this newly submitted evidence -- February 21, 2012, patient Assessment from N.N.D. -- necessitates that the VA examiner who conducted the July 2011 VA examination (which essentially found that the Veteran did not have either orthopedic or neurological deficits) should be requested to provide an addendum opinion that includes review of this evidence.  In other words, this newly submitted evidence presents facts that may be interpreted by the July 2011 VA examiner as being favorable to the Veteran's claim.

In light of the factors noted above, the Board concludes that, in this case, an additional VA medical opinion is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

As also noted above in the INTRODUCTION section, a claim seeking service connection for a left hip disability was last finally denied by the Chicago RO in January 2002.  In its April 2010 remand the Board noted that the Veteran sought to reopen his claim in November 2007, and that the RO had declined to reopen the claim.  Review of the Veteran's claims file shows that while VA continued to mention this claim as part of subsequently-dated SSOCs (including those dated in January 2009 [issued by the Milwaukee RO] and April and August 2011 [issued by the AMC]), the RO has yet to specifically address and duly adjudicate this matter.  In other words, the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a left hip disorder has not been adjudicated as part of a "blue sheet" RO rating decision.  It is also noted that 38 C.F.R. § 19.31, which supplies the definition of a "Supplemental Statement of the Case," notes that "In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case."  See 38 C.F.R. § 19.31(a) (2011).  Thus, if it was the intention of the AMC in January 2011 to utilize the SSOC as a way of announcing the decision to increase the disability rating assigned to the Veteran's service-connected PTSD from 30 to 50 percent, this means of notice is prohibited. See 38 C.F.R. § 19.31

The Board further finds that the some of the ordered development requested as part of the Board's April 2010 remand remains to be completed.  Accordingly, another remand is required.  Stegall.  As part of the April 2010 remand the following action was to be undertaken:

1.  Any actions needed to comply with the VCAA, in the context of a claim to reopen service connection for left hip disorder, see Kent, supra, should be undertaken.  

An April 2010 letter informed the Veteran that he had been previously denied service connection for a left hip condition, and that he was notified of this decision on March 2, 2009.  The letter also mentioned that he was previously denied service connection because it was "not service connected, not incurred /cause by Service."  First, while a RO rating decision is of record, dated March 2, 2009, this rating decision did not address the Veteran's claim seeking service connection for a left hip disorder.  Second, this "explanation" as to why his claim was previously denied is, at best, barely coherent.  It did not, in the opinion of the Board, provide to the Veteran adequate notice with regard to his application to reopen his left hip claim, nor adequately look at the bases for the denial in the prior decision and inform the Veteran as to what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent.  Remand is therefore here necessary.  See Stegall.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's cooperation, the RO/AMC should obtain for the record copies of all treatment records pertaining to all treatment provided the Veteran by a private chiropractor, N.N.D.  See February 21, 2012 Patient Assessment.  To assist in acquiring these private medical records, the RO should provide the Veteran a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  If these records cannot be obtained, the attempts to obtain them should be documented for the record, and the Veteran informed in writing.

2.  Thereafter, the RO/AMC should forward the claims folder to the VA examiner who conducted the July 2011 examination report.  After reviewing the claim folder, to include the Board's April 2010 decision/remand, the Board's July 2011 remand, the findings/opinions presented by N.N.D. in his February 21, 2012 medical report, as well as following his review of any and all private medical records obtained from N.N.D. in conjunction with the development ordered in 1. above, the examiner must address the following question:

Is it at least as likely as not that any currently diagnosed left leg nerve disorders are related to the Veteran's service or is proximately due to or have been chronically worsened by a service-connected disability.  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale should be given for all opinions and conclusions expressed in a typewritten addendum report.

3.  In the event that the VA examiner who completed the July 2011 VA medical examination report is unavailable, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the existence and etiology of any current left leg nerve disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify any current left leg nerve diagnoses and provide an opinion as to whether it is at least as likely as not that any current left leg nerve diagnosis is related to the Veteran's service or is proximately due to or been chronically worsened by service-connected disability. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, if scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC must execute all actions needed to comply with the VCAA, in the context of a claim to reopen service connection for left hip disorder, see Kent, supra, should be undertaken.  The RO/AMC should be notified that the Veteran's claim to reopen, which followed the January 2002 final denial of the issue, was received in November 2007.  

6.  Thereafter, and after providing the Veteran the required time to respond to the contents of the development letter being issued pursuant to 5. above, the RO/AMC must adjudicate in a rating decision the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left hip disability.

In order for the Board to exercise appellate jurisdiction over the issue, the appellant is again notified that she must perfect a timely appeal to any denial of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011) (appeal before Board consists of timely filed notice of disagreement in writing, and after the issuance of a statement of the case, a substantive appeal).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated, with consideration of all evidence received since the August 2011 SSOC.  If any claim remains denied, a SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


